Case 2:19-cv-00478-GZS Document 16 Filed 12/01/20 Page 1 of 1               PageID #: 934




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

  JOHN W.D.,                                )
                                            )
                       Plaintiff,           )
         v.                                 )      No. 2:19-cv-00478-GZS
                                            )
  ANDREW M. SAUL,                           )
  Commissioner of Social Security,          )
                                            )
                       Defendant.           )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 15), filed on November 15, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Commissioner’s decision is hereby

  VACATED and the case is REMANDED for proceedings consistent with the

  Recommended Decision and this Order.

                                                   /s/ George Z. Singal
                                                   United States District Judge

  Dated this 1st day of December, 2020.
